Citation Nr: 0928070	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code (U.S.C.).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION


The Veteran had active military service from February 1969 to 
October 1970.  The Veteran died in July 2002.  The appellant 
is the Veteran's ex-wife, acting in her capacity as guardian 
of the Veteran's two children.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In November 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  These matters were 
remanded for additional development which was accomplished 
and the case has returned to the Board.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder, rated as 70 
percent disabling. 

3.  The Veteran's death certificate lists the immediate cause 
of death as liver failure due to or as a consequence of liver 
transplantation and alcoholic cirrhosis.  Bacteremia with E. 
Coli was listed as a significant condition contributing to 
death but not resulting in the underlying cause.

4.  An autopsy reflects that the Veteran was immunosuppressed 
and suffered from sepsis and cytomegalovirus pneumonia, all 
of which contributed to his demise.  

5.  Hepatic failure, disease or disability were not 
manifested in service or for many years following the 
Veteran's separation from service, and there is no medical 
evidence or opinion linking the hepatic condition that caused 
the Veteran's death to  his military service.  

6.  The Veteran's service-connected PTSD did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2008).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.807, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to a claim for DIC benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007). 

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, June 2005 and April 2008 post-rating letters 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for the cause of the Veteran's death and 
for eligibility for DEA under Chapter 35, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
These letters specifically informed the appellant to submit 
any evidence in her possession pertinent to the claim. The 
April 2008 letter specifically informed the appellant of the 
condition (PTSD) for which the Veteran was service-connected 
at the time of his death and explained the evidence and 
information required to substantiate the claim for service 
connection for the cause of death based on a previously 
service-connected condition as well as the evidence and 
information required to substantiate the claim for service 
connection for the cause of death based on a condition not 
yet service-connected, and clearly explained the evidence and 
information needed to substantiate a DEA claim under Chapter 
35 consistent with Hupp.

After issuance of the above letters, and proving the 
appellant and her representative additional opportunity to 
respond, the RO readjudicated each issue on appeal in 
September 2005 and July 2008 SSOCs.  Hence, the appellant is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matters on appeal. 
Pertinent medical evidence associated with the claims file 
consists of the Veteran's service treatment records, post-
service private medical records, and reports of January and 
February 2009 VHA opinions.  Also of record and considered in 
connection with the appeal is the transcript of the 
appellant's Board hearing as well as various written 
statements provided by the appellant and by her 
representative, on her behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Cause of Death

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d). 

However, a disease incurred during active service will not be 
deemed to have been incurred in line of duty if the disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  Alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause death or disability to 
the user.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), 
3.301(d).  This does not preclude service connection for an 
alcohol abuse disability secondary to a service-connected 
disability. There must be clear medical evidence establishing 
that the alcohol abuse disability was indeed caused by a 
Veteran's primary service-connected disability and that the 
alcohol abuse disability was not due to willful wrongdoing.  
Allen v. Principi, 237 F.3d 1368, 1381 (2001).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a  
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that a service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  38 C.F.R. § 3.312(c)(1).

The Veteran died on July [redacted], 2002.  The death certificate 
lists the immediate cause of death as liver failure due to or 
as a consequence of liver transplantation and alcoholic 
cirrhosis.  Bacteremia with E. Coli was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause.  An autopsy was performed.  
According to the autopsy report the Veteran was 
immunosuppressed and suffered from sepsis and cytomegalovirus 
pneumonia, all of which contributed to his demise.  

The Veteran served on active duty in the United States Army 
from February 1969 to October 1970.  On behalf of two of his 
children, his former wife asserts that his death is related 
to his service.  At the time of the Veteran's death service 
connection had been established for post-traumatic stress 
disorder (PTSD) as a result of his experiences in the 
Republic of Vietnam.  It is contended that the Veteran's 
post-service alcohol consumption and drug usage is a result 
of his PTSD and that these behaviors led to cirrhosis and 
hepatitis C, which ultimately led to his death from liver 
failure.  The Veteran had also stated that he was exposed to 
blood and hepatitis during his service in Vietnam.  During 
his lifetime he described himself as a social drinker, denied 
heavy use of alcohol, and stated that he did almost no 
drinking in service.  He did admit to IV drug usage in the 
1970s. 
        
The Veteran's service treatment records do not show any 
psychiatric treatment during service, treatment for hepatitis or 
treatment for cirrhosis.  These records do show treatment for 
sexually transmitted diseases. 

The Veteran was discharged in October 1970.  Approximately five 
years later, in May 1975, it was noted in a VA hospital discharge 
summary that the Veteran had a 4 year history of dependence on 
heroin.  It is also noted in that summary that a provisional 
diagnosis of non-icteric hepatitis B had been made.
        
In February 1996 the Veteran was diagnosed with hepatitis C 
and cirrhosis.  It was noted in September 1996 that the 
etiology of the liver disease was hepatitis C with an unclear 
contribution of ethanol.  Later medical records show 
diagnoses of alcohol induced cirrhosis.  The Veteran was 
given two liver transplants in 1997.  
        
In June 1998, the Veteran told a psychologist that in the 
first 10 years after his service in Vietnam he had nightmares 
and intrusive thoughts of trauma in Vietnam, but then had no 
incidents for almost eighteen years.  The psychologist's 
assessment was that the Veteran appeared to be experiencing 
exacerbation of his combat PTSD symptoms as a result of his 
liver transplants and abandonment and rejection by his wife. 
        
In January 2002, a VA registered nurse opined that the most 
likely cause of hepatitis C was the drug abuse that started 
while the Veteran was in Vietnam.  The Veteran's family 
members and former wife have submitted statements indicating 
that after the Veteran's service he had problems with drugs 
and alcohol.  In the words of his sister, the Veteran "came 
back from Vietnam addicted to alcohol and heroin."  

In a January 2009 VHA opinion, E. S., M.D., discussed the 
pertinent medical records associated with the claims file, to 
include the post-service hospitalization records from March 
1975 to May 11975 showing that the only lab abnormality in 
the discharge summary was SGOT (currently known as AST) .  In 
regards to the 1975 post-service hospital record showing a 
provisional diagnosis of non-iceteric hepatitis B, she stated 
that there was a possibility that the Veteran had Hepatitis C 
viral (HCV) infection; since this condition may be 
asymptomatic and has been associated with non-iceteric 
hepatitis.  She also stated that most likely, the AST 
elevation was related to the Veteran's alcohol uses, noting 
that records indicated that the Veteran was using alcohol in 
the early 1970s upon his return from Vietnam.  In regards to 
the risk factors for HCV infection, she noted that the 
Veteran had two; the strongest one being a history of 
injection drug use (IVDU) and the lowest probability was a 
history of exposure to bodily secretions.  She pointed out 
that per extensive pre-liver transplant assessments performed 
in 1996, the Veteran reported consistently that he did not 
start using IVDU/heroin until after he was discharged from 
the military.  She noted that this correlates with the 1975 
hospital discharge summary which stated that the Veteran had 
a four year dependence on heroin. 

In reviewing the Veteran's laboratory results from January 
1996 to January 2000, Dr. Sang concluded that the Veteran's 
cirrhosis was more compatible with chronic alcohol use.  She 
noted that there was inconsistency in the reporting of the 
Veteran's alcohol use in that he had stated that he began to 
drink regularly at age 23 and drank almost none during his 
military service, but during the November 2004 Board hearing, 
the appellant reported that the Veteran used alcohol all the 
time.  Alcohol use and being infected with HCV has been 
documented to accelerate fibrosis and is associated with 
higher morbidity.  When these two coexist, they appear to 
have a synergistic effect in the progression of chronic liver 
disease.  Dr. Sang opined that there was a low probability 
that the Veteran acquired Hepatitis C during his active 
military service.  She also stated that the Veteran had 
"severe" PTSD and as a way to cope for this condition, he 
started using alcohol and then IV heroin.  

In a March 2009 addendum, Dr. Sang stated to disregard the 
word "severe" regarding the Veteran's PTSD, and correct 
with "moderate severity PTSD-combat related" as records in 
a December 2001 VA psychosocial examination repot.  She 
specifically noted that her specialties are internal medicine 
and infectious diseases, not psychiatry.  In regard to a 
relationship of the Veteran's PTSD to drug and alcohol abuse, 
she noted findings of post-service IV drugs, heroine, and 
marijuana, as well as occasionally slipping "off the wagon" 
as reported by the Veteran in various records associated with 
the claims file and referred to Psychiatry medical article 
noting that depressive disorder, anxiety disorder, and 
substance abuse are two to four times more prevalent in 
patients with PTSD and that substance abuse is often due to 
the patients attempts to self-medicate.  

In a February 2009 VHA opinion report, A-F M., M.D., a VA 
psychiatrist, discussed the relevant medical records 
regarding the Veteran's psychiatric history.  In pertinent 
part, he noted that a May 1975 record showed that when the 
Veteran was twenty seven years old, he reported a four year 
history of heroin dependence.  In February 1996 the Board was 
diagnosed with hepatic encephalopathy.  In an October 1996 
psychology evaluation, the Veteran denied any psychiatric or 
substance abuse history, and reported drinking three beers a 
week, with his last drink in December 1995.  Testing did not 
classify the Veteran as chemically dependent.  September 1997 
records showed that the Veteran had hepatitis C and alcohol 
liver cirrhosis, which Dr. Massoud noted was the only place 
to list alcohol as a cause of the Veteran's liver cirrhosis.  
June 1998 psychology records reflected that the Veteran had 
increase guilt "getting caught up in the killing and enjoy 
it".  An October 1999 Tennessee disability determination 
record revealed that the Veteran denied any history of heavy 
alcohol abuse.  Dr. M. noted that problems listed throughout 
the Veteran's medical records were PTSD, depression, liver 
complications, and hepatitis C.  Dr. M. referenced various 
medical articles noting alcohol abuse being a risk factor for 
PTSD and also co-morbidity.  Dr. M. opined that the Veteran 
had a mild case of PTSD as evidence by no psychiatric 
admission or follow up for PTSD problems.  He noted that the 
Veteran and the appellant denied any substance abuse or 
psychiatric problems and that during the Board hearing the 
appellant reported that the Veteran drank every day.  He 
opined that the probability is against any associated between 
PTSD and the Veteran's substance abuse.  In other words, 
there was no data in the Veteran's medical records to 
substantiate a cause-relationship between alcohol and PTSD in 
this case.   

In a March 2009 addendum, Dr. M. stated that it was his 
professional opinion that there can be a strong relationship 
between PTSD and alcohol use disorders, i.e. dependence or 
abuse.  But, this relationship could not be found in this 
Veteran's medical records.  Further, the only mention of 
alcohol problems is by the appellant in her testimony to the 
Board, with no medical records to substantiate.  

Initially, the Board finds with regard to hepatitis C, that 
the competent medical evidence consists of VA physician's 
opinion that there is a low probability that the Veteran 
acquired Hepatitis C during his active military service.  
Furthermore, the VA physician also determined that the 
highest risk factor for the Veteran's hepatitis C was his 
post-service IVDU.  However, even if the Board were to find 
that the Veteran incurred hepatitis C in service due to 
intravenous drug abuse, service connection for hepatitis C 
cannot be established for this disease because the abuse of 
an illicit drug, such as heroin, constitutes willful 
misconduct in this instance, and when a disease or injury is 
incurred as the result of the Veteran's own willful 
misconduct, service connection cannot be granted.  See 38 
C.F.R. § 3.301(d).  

As noted above, the appellant contends that the Veteran's 
post-service alcohol consumption and drug usage is a result 
of his PTSD.  The Board notes that there are two VHA medical 
opinions, by Dr. S. and Dr. M. that address whether the 
Veteran's post-service drug usage and alcohol consumption 
were secondary to his PTSD.   

In this regard, Dr. S. cited to a December 2001 VA 
examination report noting  that the Veteran had moderate 
severity PTSD-combat related and then opined that as a way to 
cope for this condition, the Veteran started using alcohol 
and IV heroin.  However, this opinion is in direct opposition 
to Dr. S.'s specific finding that there was inconsistency 
about the Veteran's alcohol use, noting that the Veteran had 
actually reported drinking only on weekends after service and 
in October 1996 that he had not drank much over the past few 
years.  In fact, the only person to specifically assert that 
the Veteran used alcohol all the time is the appellant.  
Furthermore, Dr. S. points out that her specialty is internal 
medicine and infectious diseases, not psychiatry.  Thus, to 
support her opinion she references a medical article finding 
substance abuses is more prevalent in patients with PTSD due 
to attempts to self-medicate.  However, she does not 
independently discuss the specific facts found in the medical 
evidence pertaining to the Veteran, as opposed to a general 
medical conclusion provided by a medical article.  

In contrast, the Board finds most probative the opinion 
provided by Dr. M., a VA psychiatrist.  Initially, Dr. M. 
determined that the only indication that the Veteran had 
alcohol problems was by the appellant, but that there were no 
medical records, to include any reports provided by the 
Veteran to substantiate such a finding.  He also concluded 
that based on the medical evidence associated with the claims 
file, the Veteran's PTSD symptoms were mild and explained 
that such was finding was evidenced by no psychiatric 
admission or follow up for PTSD problems.  Significantly, 
while Dr. Massoud concluded that there is a strong 
relationship between PTSD and alcohol use disorders, in 
general, citing to specific medical literature to support 
such conclusion, he opined that in regards to the specific 
facts of this case, there was no such relationship found in 
this Veteran's medical records.  The Board finds that the 
rationale underlying Dr. Massoud's opinions are reasonable 
and supported by the objective evidence of record and 
apparent consideration of sound medical principles.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's written 
assertions, to include those advanced by her representative, 
on her behalf; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, this 
claim turns on the matter of whether there exists a medical 
relationship between the Veteran's service and the cause of 
his death-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the appellant nor her representative is 
shown to have appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent, probative evidence 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007);  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  Dependents' Educational Assistance under Chapter 35

For the purposes of survivors' and dependents' educational 
assistance under Chapter 35, Title 38, United States Code, 
the child, spouse, or surviving spouse of a Veteran will have 
basic eligibility if certain conditions are met, including 
that he died in service, a permanent and total service- 
connected disability was in existence at the date of the 
Veteran's death, or that the Veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3500, 
3501(a)(1), 3510; 38 C.F.R. §§ 3.807(a), 21.3020.

In this case, the Veteran did not die in service, nor did he 
have a permanent total service connected disability at the 
time of his death, and service connection for the cause of 
his death has not been demonstrated, that is, he did not die 
due to service-connected disability.

In cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Entitlement 
to DEA under Chapter 35, accordingly, is denied as a matter 
of law.



ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


